Citation Nr: 1616148	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  08-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a seizure disorder, to include as the residuals of a traumatic brain injury (TBI).
 
2. Entitlement to service connection for a seizure disorder, to include as the residuals of a TBI.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for migraine headaches, to include as the residuals of a TBI.  

5.  Entitlement to service connection for a body rash, to include as secondary to a seizure disorder, or the residuals of a TBI, specifically medication taken for such a disorder.

6.  Entitlement to service connection for rhinitis with sinusitis.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1992.

These matters are before the Board of Veterans' Appeals  (Board) on appeal of May 2007, December 2008, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Montgomery, Alabama.

The Veteran's service connection claim for a seizure disorder was originally denied in a July 2003 rating decision.  This rating decision was not appealed, and thus became final.  The claim was again denied in a November 2004 rating decision and not appealed.

The RO issued a March 2013 rating decision denying entitlement to service connection for chronic rhinitis with sinusitis.  The Veteran filed a timely Notice of Disagreement (NOD) in July 2013. The record does not indicate that a Statement of the Case (SOC) has been issued in response to the July 2013 NOD.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In accordance with Clemons, the Board has expanded the issues of service connection for a seizure disorder and migraine headaches on appeal to include as secondary to a traumatic brain injury.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU has been raised by the record at the Veteran's June 2015 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a seizure disorder, sleep apnea, migraine headaches, body rash, and chronic rhinitis with sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The November 2004 rating decision denying entitlement to service connection for a seizure disorder is final.
 
2. Evidence received after the November 2004 final decision, with respect to entitlement to service connection for a seizure disorder, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the service connection claim for a seizure disorder.
CONCLUSIONS OF LAW

1. The November 2004 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
2. New and material evidence has been received to reopen the claim for service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The November 2004 rating decision denied entitlement to service connection for a seizure disorder because there was no new and material evidence submitted since the July 2003 rating decision.  The November 2004 decision was not appealed by the Veteran and as a result became final.  The July 2003 rating decision denied service connection because there was no evidence of a chronic disability related to an in-service head injury.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current disability related to the Veteran's in-service head injury.

The Veteran has provided July 2015 private medical records documenting a diagnosis of traumatic brain injury and a seizure disorder.  This evidence suggests that the Veteran has a current disability.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a seizure disorder on appeal.


ORDER

The previously denied claim of entitlement to service connection for a right shoulder condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

Seizure, Headaches, and Body Rash

With respect to the Veteran's service connection claims for a seizure disorder and for migraine headaches, the Board finds that a new VA examination is necessary in order to address the possibility that these claimed conditions are the result of an in-service traumatic brain injury.  The record indicates that the Veteran may have had head injuries in 1980, 1981, and 1983.  The Veteran has submitted July 2015 private medical records indicating that he has a traumatic brain injury and a seizure disorder.  As a result, an examination with appropriate opinions is required.  
With respect to the Veteran's claimed body rash, the Board finds that the results of a VA examination to determine the etiology of the Veteran's claimed seizure and headaches, and a possible TBI, are highly probative to the determination of the Veteran's claim for a body rash.  Specifically, an examination and opinion as to whether such a rash is secondary to medication the Veteran is currently taking for a TBI, seizure disorder, or headaches is necessary.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Sleep Apnea

The Veteran has alleged that his sleep apnea is secondary to his service-connected PTSD.  A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310. When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition. Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

A December 2012 VA examiner concluded that the Veteran's sleep apnea is not secondary to his PTSD.  The examiner explained:

There is evidence of fatigue during military service, associated with a diagnosis of viral syndrome with fever, and headaches with arthralgias intermittently throughout military service.  There is no evidence found for evaluation and treatment for obstructive sleep apnea during military service.  Current clinical findings are most consistent with a diagnosis of obstructive sleep apnea and sleep disturbance secondary to PTSD.  There is no relationship of obstructive sleep apnea (OSA) to PTSD found in the medical literature reviewed.  OSA is defined as "repetitive episodes of cessation of airflow (apnea) at the nose and mouth during sleep due to obstruction at the level of the pharynx" (medical literature cited).  This Veteran does have sleep disturbance due to PTSD symptoms, but these symptoms are not related to the apnea which is due to obstruction.  Therefore, it is not likely that the sleep apnea is secondary to PTSD.

The examiner did no address whether the Veteran's PTSD aggravated his sleep apnea.  Rather, the examiner's opinion and rationale focus of causation, as opposed to aggravation.  As a result, the Board finds that a clarifying opinion is necessary in order to address whether the Veteran's PTSD aggravates his sleep apnea.

Chronic Rhinitis with Sinusitis 

As previously discussed, a SOC was not issued with respect to the Veteran's service connection claim for chronic rhinitis with sinusitis.  The Veteran did submit an appropriate notice of disagreement (NOD) after the March 2013 rating decision denying service connection for chronic rhinitis with sinusitis.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's service connection claim for chronic rhinitis with sinusitis. Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed. 

2.  Contact the Veteran requesting information and authorization to obtain any additional treatment records (both VA and private) for the conditions on appeal.

Take appropriate steps to obtain updated VA treatment records for conditions on appeal.  

3.  Schedule the Veteran for a VA neurological examination with an examiner of appropriate expertise to determine the etiology of the Veteran's claimed seizure disorder and migraine headaches, to include a determination as to whether these are residuals of a TBI. The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record and the Veteran's lay statements, the examiner should:

a) Determine if the Veteran has a current diagnosis of a seizure disorder, migraine headaches, or a TBI, or whether he has had such a diagnosis at any time during the pendency of the claim.  In doing so, please elaborate as to whether the Veteran's claimed seizure disorder and headaches are residuals of a TBI, or if they are of an entirely separate etiology.

b)  If a diagnosis of TBI is made, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's TBI is causally or etiologically related to the Veteran's period of active service.  The examiner should address the Veteran's contentions with respect to an in-service head injuries and relevant service treatment records.

If a diagnosis of TBI is made, the examiner should identify all symptoms associated with the diagnosed TBI.  The examiner should also, to the extent possible, differentiate those symptoms attributable to the Veteran's diagnosed TBI from those associated with other conditions the Veteran is currently diagnosed with.  This includes the Veteran's claimed seizure disorder and migraine headaches.

c)  If a diagnosis of TBI is not made or the examiner determines that the Veteran's claimed seizure disorder or migraine headaches are unrelated to a diagnosed TBI, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's claimed seizure disorder or migraine headaches are causally or etiologically related to the Veteran's period of active service.  The examiner should address the Veteran's contentions with respect to an in-service head injuries and relevant service treatment records.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  

4.  Return the claims file to an examiner of appropriate expertise to determine the etiology of the Veteran's sleep apnea.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.
The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed body rash.

 Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's sleep apnea is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea was caused by, or is aggravated by any service connected disability, specifically PTSD.  Please be sure to discuss both causation and aggravation.

If any service-connected disability, or other condition as listed above, aggravates (i.e., permanently worsens) the sleep apnea, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  
5.  Schedule the Veteran for a VA skin examination with an examiner of appropriate expertise to determine the etiology of the Veteran's claimed body rash.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed body rash.

 Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's claimed body rash is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed body rash was caused by, or is aggravated by any service connected disability, or any medication the Veteran is currently taking for a seizure disorder, headaches, TBI, or other relevant disorder, regardless as to whether these conditions are currently service connected.

If any service-connected disability, or other condition as listed above, aggravates (i.e., permanently worsens) the claimed body rash, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  In doing so, please keep in mind the Veteran's contention that his body rash is the result of medication he is currently taking.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  

6. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


